             Case 1:19-cr-00044-JL Document 27-2 Filed 03/24/20 Page 1 of 1



Allison Joseph
Executive Director
MY TURN, Inc.
340 Granite Street
Manchester, NH 03102

March 11, 2020

Re: David Weekly

To the Honorable Court,

My name is Allison Joseph and I am the Executive Director of MY TURN, a non profit agency providing
academic and employment services to at-risk youth in NH and MA. I met David in 2011 when he was a
student in my drop-out prevention program at Manchester Central High School.

David is a bright young man with incredible potential. He was always respectful and eager to learn in my
classroom. He was a fantastic athlete and would light up when we would discuss opportunities to play
sports in college. One of the things about David that I was most impressed with was how kind he was to
all of the students in our program. Our program served students from all walks of life. Many of the
students had learning disabilities, were extremely low income, or had some other characteristic that
made them easy targets for bullies. David always went out of his way to make those students feel
welcome in our classroom and always looked out for them outside of our classroom.

I have stayed in contact with David over the years – reaching out here and there to check in on him and
provide him with opportunities for further academic or occupational skill training. When I learned of his
arrest in 2014 I was disappointed. When I learned that he had reached the halfway house in Concord I
made arrangements to meet with him to plan his enrollment into one of our Manufacturing Training
Programs. I had reached out to a few of our felon-friendly employers and was confident I could
successfully place David in a career ladder position. Unfortunately, he was unable to take advantage of
that opportunity due to his most recent arrest.

When David returns to the community, I will be waiting to help connect him with re-entry and workforce
development programming. I am confident that with the right supports in place David will be a
productive member of society who will contribute positively to his workplace and his community. There
are so many great things about David – his kindness, loyalty, work ethic – and I so look forward to seeing
him reach his full potential. Please feel free to contact me if you have any questions or concerns about
my interactions with David over the years.

Sincerely,


Allison Joseph
